[a2018incentivecompensati001.jpg]
ROADRUNNER TRANSPORTATION SYSTEMS, INC. 2018 INCENTIVE COMPENSATION PLAN PHX
332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati002.jpg]
ROADRUNNER TRANSPORTATION SYSTEMS, INC. 2018 INCENTIVE COMPENSATION PLAN 1. 
Purpose
...................................................................................................................................................
1  2.  Definitions
..............................................................................................................................................
1  3.  Administration.
.......................................................................................................................................
6  4.  Shares Subject to Plan.
...........................................................................................................................
7  5.  Eligibility
................................................................................................................................................
8  6.  Specific Terms of Awards.
.....................................................................................................................
8  7.  Certain Provisions Applicable to Awards.
...........................................................................................
14  8.  Change in Control.
...............................................................................................................................
16  9.  General Provisions.
..............................................................................................................................
18  PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati003.jpg]
ROADRUNNER TRANSPORTATION SYSTEMS, INC. 2018 INCENTIVE COMPENSATION PLAN 1.
Purpose. The purpose of this 2018 INCENTIVE COMPENSATION PLAN (the “Plan”) is to
assist Roadrunner Transportation Systems, Inc., a Delaware corporation, and its
Related Entities (as hereinafter defined) in attracting, motivating, retaining
and rewarding high-quality executives and other employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company’s stockholders, and providing such persons with
performance incentives to expend their maximum efforts in the creation of
stockholder value. 2. Definitions. For purposes of the Plan, the following terms
shall be defined as set forth below, in addition to such terms defined in
Section 1 hereof and elsewhere herein. (a) “Award” means any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award, Share
granted as a bonus or in lieu of another Award, Dividend Equivalent, Other
Stock-Based Award or Performance Award, together with any other right or
interest relating to Shares or other property (including cash), granted to a
Participant under the Plan. (b) “Award Agreement” means any written agreement,
contract or other instrument or document evidencing any Award granted by the
Committee hereunder. (c) “Beneficiary” means the person, persons, trust or
trusts that have been designated by a Participant in his or her most recent
written beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 9(b)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the
Participant’s estate. (d) “Beneficial Owner” and “Beneficial Ownership” shall
have the meaning ascribed to such term in Rule 13d-3 under the Exchange Act and
any successor to such Rule. (e) “Board” means the Company’s Board of Directors.
(f) “Business Combination” has the meaning set forth in Section 8(b)(iii)
hereof. (g) “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the failure by the
Participant to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (ii) any violation or breach by the Participant
of his or her employment, consulting or other similar agreement with the Company
or a Related Entity, if any, (iii) any violation or breach by the Participant of
any non-competition, non-solicitation, non-disclosure and/or other similar
agreement with the Company or a Related Entity, (iv) any act by the Participant
of dishonesty or bad faith with respect to the Company or a Related Entity, (v)
use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance, or (vi) the commission by the
Participant of any act, misdemeanor, or crime reflecting unfavorably upon the
Participant or the Company or any PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati004.jpg]
Related Entity. The good faith determination by the Committee of whether the
Participant’s Continuous Service was terminated by the Company for “Cause” shall
be final and binding for all purposes hereunder. (h) “Change in Control” has the
meaning set forth in Section 8(b) hereof. (i) “Clawback Policy” has the meaning
set forth in Section 9(g) hereof. (j) “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto. (k) “Committee” means a committee
designated by the Board to administer the Plan; provided, however, that if the
Board fails to designate a committee or if there are no longer any members on
the committee so designated by the Board, or for any other reason determined by
the Board, then the Board shall serve as the Committee. While it is intended
that the Committee shall consist of at least two (2) directors, each of whom
shall be (i) a “non-employee director” within the meaning of Rule 16b-3 (or any
successor rule) under the Exchange Act, unless administration of the Plan by
“non-employee directors” is not then required in order for exemptions under Rule
16b-3 to apply to transactions under the Plan, and (ii) “Independent”, the
failure of the Committee to be so comprised shall not invalidate any Award that
otherwise satisfies the terms of the Plan. (l) “Company” means Roadrunner
Transportation Systems, Inc., a Delaware corporation, and any successor thereto.
(m) “Consultant” means any consultant or advisor who provides services to the
Company or any Related Entity, so long as (i) such person renders bona fide
services that are not in connection with the offer and sale of the Company’s
securities in a capital-raising transaction, (ii) such person does not directly
or indirectly promote or maintain a market for the Company’s securities, and
(iii) the identity of such person would not preclude the Company from offering
or selling securities to such person pursuant to the Plan in reliance on either
the exemption from registration provided by Rule 701 under the Securities Act
or, if the Company is required to file reports pursuant to Section 13 or 15(d)
of the Exchange Act, registration on a Form S-8 Registration Statement under the
Securities Act. (n) “Continuing Entity” has the meaning set forth in Section
8(b)(iii) hereof. (o) “Continuous Service” means the uninterrupted provision of
services to the Company or any Related Entity in any capacity of Employee,
Director, Consultant or other service provider. Continuous Service shall not be
considered to be interrupted in the case of (i) any approved leave of absence,
(ii) transfers among the Company, any Related Entities, or any successor
entities, in any capacity of Employee, Director, Consultant or other service
provider, or (iii) any change in status as long as the individual remains in the
service of the Company or a Related Entity in any capacity of Employee,
Director, Consultant or other service provider (except as otherwise provided in
the Award Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. (p) “Controlling
Interest” has the meaning set forth in Section 8(b)(i) hereof. (q) “Director”
means a member of the Board or the board of directors of any Related Entity. (r)
“Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee. 2 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati005.jpg]
(s) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments. (t) “Effective Date” means the effective date of the Plan,
which shall be November 7, 2018. (u) “Eligible Person” means each officer,
Director, Employee, Consultant and other person who provides services to the
Company or any Related Entity. The foregoing notwithstanding, only Employees of
the Company, or any parent corporation or subsidiary corporation of the Company
(as those terms are defined in Sections 424(e) and (f) of the Code,
respectively), shall be Eligible Persons for purposes of receiving any Incentive
Stock Options. An Employee on leave of absence may, in the discretion of the
Committee, be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan. (v) “Employee”
means any person, including an officer or Director, who is an employee of the
Company or any Related Entity, or is a prospective employee of the Company or
any Related Entity (conditioned upon and effective not earlier than, such person
becoming an employee of the Company or any Related Entity). The payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company. (w) “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, including rules thereunder
and successor provisions and rules thereto. (x) “Fair Market Value” means the
fair market value of Shares, Awards or other property on the date as of which
the value is being determined, as determined by the Committee, or under
procedures established by the Committee, subject to the following: (i) If, on
such date, the Shares are listed on a national or regional securities exchange
or market system, the Fair Market Value of a Share shall be the closing price of
a Share (or the mean of the closing bid and asked prices of a Share if the Share
is so quoted instead) as quoted on the Nasdaq National Market, The Nasdaq Small
Cap Market or such other national or regional securities exchange or market
system constituting the primary market for the Share, as reported in The Wall
Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Share has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Share was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Board, in its discretion. (ii) If, on such date, the Share are not listed
on a national or regional securities exchange or market system, the Fair Market
Value of a Share shall be as determined by the Board in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse. (y) “Freestanding Stock Appreciation Right” has the meaning set
forth in Section 6(c) hereof. (z) “Good Reason” shall, with respect to any
Participant, have the meaning specified in the Award Agreement. In the absence
of any definition in the Award Agreement, “Good Reason” shall have the
equivalent meaning or the same meaning as “good reason” or “for good reason” set
forth in any employment, consulting or other agreement for the performance of
services between the Participant and the Company or a Related Entity or, in the
absence of any such agreement or any such definition in such agreement, such
term shall mean (i) the assignment to the Participant of any duties inconsistent
in any 3 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati006.jpg]
material respect with the Participant’s duties or responsibilities as assigned
by the Company or a Related Entity, or any other action by the Company or a
Related Entity which results in a material diminution in such duties or
responsibilities, excluding for this purpose an action which is remedied by the
Company or a Related Entity promptly after receipt of notice thereof given by
the Participant; (ii) the Company’s or Related Entity’s requiring the
Participant to be based at any office or location outside of fifty (50) miles
from the location of employment or service as of the date of Award, except for
travel reasonably required in the performance of the Participant’s
responsibilities; or (iii) a material breach by the Company or any Related
Entity of any employment, consulting or other agreement under which the
Participant provides services to the Company or any Related Entity. For purposes
of this Plan, upon termination of a Participant’s Continuous Service, Good
Reason shall not be deemed to exist unless the Participant’s termination of
Continuous Service for Good Reason occurs within one hundred eighty (180) days
following the initial existence of one of the conditions specified in clauses
(i) through (iii) above, the Participant provides the Company or the Related
Entity for which the Participant provides services with written notice of the
existence of such condition with ninety (90) days after the initial existence of
the condition, and the Company fails to remedy the condition within thirty (30)
days after its receipt of notice. (aa) “Incentive Stock Option” means any Option
intended to be designated as an incentive stock option within the meaning of
Section 422 of the Code or any successor provision thereto. (bb) “Independent”,
when referring to either the Board or members of the Committee, shall have the
same meaning as used in the rules of the Listing Market. (cc) “Incumbent Board”
has the meaning set forth in Section 8(b)(ii) hereof. (dd) “Listing Market”
means the New York Stock Exchange or any other national securities exchange on
which any securities of the Company are listed for trading, and if not listed
for trading, by the rules of the Nasdaq Stock Market. (ee) “Major Subsidiaries”
has the meaning set forth in Section 8(b)(iii) hereof. (ff) “Option” means a
right granted to a Participant under Section 6(b) hereof, to purchase Shares or
other Awards at a specified price during specified time periods. (gg) “Optionee”
means a person to whom an Option is granted under this Plan or any person who
succeeds to the rights of such person under this Plan. (hh) “Other Stock-Based
Awards” means Awards granted to a Participant under Section 6(i) hereof. (ii)
“Outstanding Company Voting Securities” has the meaning set forth in Section
8(b)(i) hereof. (jj) “Parent” means any corporation (other than the Company),
whether now or hereafter existing, in an unbroken chain of corporations ending
with the Company, if each of the corporations in the chain (other than the
Company) owns stock possessing fifty percent (50%) or more of the combined
voting power of all classes of stock in one of the other corporations in the
chain. (kk) “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person. (ll) “Performance Award” means any Award granted pursuant to Section
6(h) hereof. 4 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati007.jpg]
(mm) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured. (nn) “Permitted Assignee” has the meaning set forth in Section 9(b)
hereof. (oo) “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and
shall include a “group” as defined in Section 13(d) thereof. (pp) “Prior Plan”
means the Roadrunner Transportation Systems, Inc. 2010 Incentive Compensation
Plan. (qq) “Related Entity” means any Parent or Subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Committee in which the Company, a Parent or a Subsidiary holds a
substantial ownership interest, directly or indirectly, and with respect to
which the Company may offer or sell securities pursuant to the Plan in reliance
upon either Rule 701 under the Securities Act or, if the Company is required to
file reports pursuant to Section 13 or 15(d) of the Exchange Act, registration
on a Form S-8 Registration Statement under the Securities Act. (rr) “Restricted
Stock” means any Share issued with such risks of forfeiture and other
restrictions as the Committee, in its sole discretion, may impose (including any
restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate. (ss) “Restricted Stock Award” means an Award granted to a
Participant under Section 6(d) hereof. (tt) “Restricted Stock Unit” means a
right to receive Shares, including Restricted Stock, cash measured based upon
the value of Shares, or a combination thereof, at the end of a specified
deferral period. (uu) “Restricted Stock Unit Award” means an Award of Restricted
Stock Units granted to a Participant under Section 6(e) hereof. (vv)
“Restriction Period” means the period of time specified by the Committee that
Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose. (ww) “Rights Offering” means any public offering of Shares
solely to the Company’s stockholders, and shall include any unsubscribed Shares
issued pursuant to any standby/backup purchase agreement executed in connection
with the offering. (xx) “Rule 16b-3” means Rule 16b-3, as from time to time in
effect and applicable to the Plan and Participants, promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act. (yy)
“Section 409A Plan” has the meaning set forth in Section 7(e)(i) hereof. (zz)
“Securities Act” means the Securities Act of 1933, as amended from time to time,
including rules thereunder and successor provisions and rules thereto. 5 PHX
332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati008.jpg]
(aaa) “Shares” means the shares of common stock of the Company, par value $0.01
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 9(c) hereof. (bbb) “Stock Appreciation Right”
means a right granted to a Participant under Section 6(c) hereof. (ccc)
“Stockholder Approval Date” means the date on which this Plan is approved by
stockholders of the Company eligible to vote in the election of directors, by a
vote sufficient to meet the requirements of Section 422 of the Code, Rule 16b-3
under the Exchange Act and applicable requirements under the rules of the
Listing Market. (ddd) “Subsidiary” means any corporation or other entity in
which the Company has a direct or indirect ownership interest of fifty percent
(50%) or more of the total combined voting power of the then outstanding
securities or interests of such corporation or other entity entitled to vote
generally in the election of directors or in which the Company has the right to
receive fifty percent (50%) or more of the distribution of profits or fifty
percent (50%) or more of the assets on liquidation or dissolution. (eee)
“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, Awards previously granted, or
the right or obligation to make future Awards, by a company (i) acquired by the
Company or any Related Entity, (ii) which becomes a Related Entity after the
date hereof, or (iii) with which the Company or any Related Entity combines.
(fff) “Tandem Stock Appreciation Right” has the meaning set forth in Section
6(c) hereof. 3. Administration. (a) Authority of the Committee. The Plan shall
be administered by the Committee, except to the extent (and subject to the
limitations imposed by Section 3(b) hereof) the Board elects to administer the
Plan, in which case the Plan shall be administered by only those members of the
Board who are Independent members of the Board, in which case references herein
to the “Committee” shall be deemed to include references to the Independent
members of the Board. The Committee shall have full and final authority, subject
to and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants, grant Awards, determine the type, number and other terms
and conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants. Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Related Entity or any Participant or Beneficiary, or any transferee under
Section 9(b) hereof or any other person claiming rights from or through any of
the foregoing persons or entities. (b) Manner of Exercise of Committee
Authority. The Committee, and not the Board, shall exercise sole and exclusive
discretion (i) on any matter relating to a Participant then subject to Section
16 of the Exchange Act with respect to the Company to the extent necessary in
order that transactions by such Participant shall be exempt under Rule 16b-3
under the Exchange Act, and (ii) with 6 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati009.jpg]
respect to any Award to an Independent Director. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to members of the Board, or officers or managers of the
Company or any Related Entity, or committees thereof, the authority, subject to
such terms and limitations as the Committee shall determine, to perform such
functions, including administrative functions as the Committee may determine to
the extent that such delegation will not result in the loss of an exemption
under Rule 16b-3(d)(1) for Awards granted to Participants subject to Section 16
of the Exchange Act in respect of the Company. The Committee may appoint agents
to assist it in administering the Plan. Any such delegations shall be set forth
in a written instrument that specifies the persons authorized to act thereunder
and the terms and limitations of such authority, which writing shall be
delivered to the Company’s Chief Financial Officer, Principal Accounting Officer
and General Counsel before any authority may be exercised. (c) Limitation of
Liability. The Committee and the Board, and each member thereof, shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or Employee, the Company’s independent
auditors, Consultants or any other agents assisting in the administration of the
Plan. Members of the Committee and the Board, and any officer or Employee acting
at the direction or on behalf of the Committee or the Board, shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination. 4. Shares Subject to Plan. (a) Limitation on Overall Number of
Shares Available for Delivery under Plan. Subject to adjustment as provided in
Section 9(c) hereof, the total number of Shares reserved and available for
delivery under the Plan shall be 3,000,000, increased by 7.5% of any Shares
issued by the Company pursuant to any Rights Offering by the Company after the
Stockholder Approval Date and prior to the date on which the Plan terminates.
Any Shares delivered under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares. (b) Application of Limitation
to Grants of Awards. No Award may be granted if the number of Shares to be
delivered in connection with such an Award exceeds the number of Shares
remaining available for delivery under the Plan, minus the number of Shares that
would be counted against the limit upon settlement of then outstanding Awards.
The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments if the number of Shares actually
delivered differs from the number of Shares previously counted in connection
with an Award. (c) Availability of Shares not Delivered under Awards and
Adjustments to Limits. (i) If any Shares subject to an Award, or after the
Stockholder Approval Date, Shares subject to any awards granted under the Prior
Plan, are forfeited, expire or otherwise terminate without issuance of such
Shares, or any Award, or after Stockholder Approval Date, Shares subject to any
award granted under the Prior Plan, is settled for cash or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award
or award under the Prior Plan, the Shares to which those Awards or awards under
the Prior Plan were subject, shall, to the extent of such forfeiture,
expiration, termination, non-issuance or cash settlement, again be available for
delivery with respect to Awards under the Plan. 7 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati010.jpg]
(ii) In the event that any Option or other Award granted under this Plan, or
after the Stockholder Approval Date, any award granted under the Prior Plan, is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or withholding tax liabilities
arising from such Option or other Award, or after the Stockholder Approval Date,
any award granted under the Prior Plan, are satisfied by the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, then only the number of Shares issued net of the Shares tendered or
withheld shall be counted for purposes of determining the maximum number of
Shares available for grant under the Plan. (iii) Substitute Awards shall not
reduce the Shares authorized for delivery under the Plan or authorized for
delivery to a Participant in any period. Additionally, in the event that an
entity acquired by the Company or any Related Entity or with which the Company
or any Related Entity combines has shares available under a pre-existing plan
approved by its stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for delivery pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for delivery under the Plan if and to the extent that the use
of such Shares would not require approval of the Company’s stockholders under
the rules of the Listing Market. Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination. (iv) Any Share that again becomes available for delivery pursuant
to this Section 4(c) shall be added back as one (1) Share. (v) Notwithstanding
anything in this Section 4(c) to the contrary but subject to adjustment as
provided in Section 9(c) hereof, the maximum aggregate number of Shares that may
be delivered under the Plan as a result of the exercise of Incentive Stock
Options shall be 1,000,000 Shares. In no event shall any Incentive Stock Options
be granted under the Plan after the tenth anniversary of the date on which the
Board adopts the Plan. (vi) Notwithstanding anything in this Section 4 to the
contrary, but subject to adjustment as provided in Section 9(c) hereof, in any
fiscal year of the Company during any part of which the Plan is in effect, no
Participant who is a Director but is not also an Employee or Consultant may be
granted any Awards that have a “fair value” as of the date of grant, as
determined in accordance with FASB ASC Topic 718 (or any other applicable
accounting guidance), that exceeds $75,000 in the aggregate. (d) No Further
Awards under Prior Plan. In light of the adoption of this Plan, no further
awards shall be made under the Prior Plan after the Stockholder Approval Date.
5. Eligibility. Awards may be granted under the Plan only to Eligible Persons.
6. Specific Terms of Awards. (a) General. Awards may be granted on the terms and
conditions set forth in this Section 6. In addition, the Committee may impose on
any Award or the exercise thereof, at the date of grant or thereafter (subject
to Section 9(f) hereof), such additional terms and conditions, not inconsistent
with the provisions of the Plan, as the Committee shall determine, including
terms requiring forfeiture of Awards in the event of termination of the
Participant’s Continuous Service and terms permitting a 8 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati011.jpg]
Participant to make elections relating to his or her Award. Except in cases in
which the Committee is authorized to require other forms of consideration under
the Plan, or to the extent other forms of consideration must be paid to satisfy
the requirements of Delaware law, no consideration other than services may be
required for the grant (as opposed to the exercise) of any Award. (b) Options.
The Committee is authorized to grant Options to any Eligible Person on the
following terms and conditions: (i) Exercise Price. Other than in connection
with Substitute Awards, the exercise price per Share purchasable under an Option
shall be determined by the Committee, provided that such exercise price shall
not be less than one hundred percent (100%) of the Fair Market Value of a Share
on the date of grant of the Option and shall not, in any event, be less than the
par value of a Share on the date of grant of the Option. If an Employee owns or
is deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than ten percent (10%) of the combined voting power of
all classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and an Incentive Stock Option is granted to such
Employee, the exercise price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the date such Incentive
Stock Option is granted. Other than pursuant to Sections 9(c)(i) and (ii)
hereof, the Committee shall not be permitted to (A) lower the exercise price per
Share of an Option after it is granted, (B) cancel an Option when the exercise
price per Share exceeds the Fair Market Value of the underlying Shares in
exchange for cash or another Award (other than in connection with Substitute
Awards), (C) cancel an outstanding Option in exchange for an Option with an
exercise price that is less than the exercise price of the original Options or
(D) take any other action with respect to an Option that may be treated as a
repricing pursuant to the applicable rules of the Listing Market, without
approval of the Company’s stockholders. (ii) Time and Method of Exercise. The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the method
by which notice of exercise is to be given and the form of exercise notice to be
used, the time or times at which Options shall cease to be or become exercisable
following termination of Continuous Service or upon other conditions, the
methods by which the exercise price may be paid or deemed to be paid (including
in the discretion of the Committee a cashless exercise procedure), the form of
such payment, including, without limitation, cash, Shares (including without
limitation the withholding of Shares otherwise deliverable pursuant to the
Award), other Awards or awards granted under other plans of the Company or a
Related Entity, or other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis provided that
such deferred payments are not in violation of Section 13(k) of the Exchange
Act, or any rule or regulation adopted thereunder or any other applicable law),
and the methods by or forms in which Shares will be delivered or deemed to be
delivered to Participants. (iii) Form of Settlement. The Committee may, in its
sole discretion, provide that the Shares to be issued upon exercise of an Option
shall be in the form of Restricted Stock or other similar securities. (iv)
Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code. Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options (including any Stock Appreciation Right
issued in tandem therewith) shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents 9 PHX
332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati012.jpg]
to, the change that will result in such disqualification. Thus, if and to the
extent required to comply with Section 422 of the Code, Options granted as
Incentive Stock Options shall be subject to the following special terms and
conditions: (A) the Option shall not be exercisable for more than ten (10) years
after the date such Incentive Stock Option is granted; provided, however, that
if a Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and the Incentive Stock Option is
granted to such Participant, the term of the Incentive Stock Option shall be (to
the extent required by the Code at the time of the grant) for no more than five
(5) years from the date of grant; (B) the aggregate Fair Market Value
(determined as of the date the Incentive Stock Option is granted) of the Shares
with respect to which Incentive Stock Options granted under the Plan and all
other option plans of the Company (and any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) that become exercisable for the first time by the
Participant during any calendar year shall not (to the extent required by the
Code at the time of the grant) exceed $100,000; and (C) if Shares acquired by
exercise of an Incentive Stock Option are disposed of within two (2) years
following the date the Incentive Stock Option is granted or one (1) year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.
(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following: (i) Right
to Payment. A Stock Appreciation Right shall confer on the Participant to whom
it is granted a right to receive, upon exercise thereof, the excess of (A) the
Fair Market Value of one (1) Share on the date of exercise over (B) the grant
price of the Stock Appreciation Right as determined by the Committee. The grant
price of a Stock Appreciation Right shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant, in the case of
a Freestanding Stock Appreciation Right, or less than the associated Option
exercise price, in the case of a Tandem Stock Appreciation Right. Other than
pursuant to Sections 9(c)(i) and (ii) hereof, the Committee shall not be
permitted to (A) lower the grant price per Share of a Stock Appreciation Right
after it is granted, (B) cancel a Stock Appreciation Right when the grant price
per Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with Substitute Awards), (C) cancel an
outstanding Stock Appreciation Right in exchange for a Stock Appreciation Right
with a grant price that is less than the grant price of the original Stock
Appreciation Right, or (D) take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing pursuant to the applicable
rules of the Listing Market, without stockholder approval. (ii) Other Terms. The
Committee shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a Stock Appreciation Right may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service 10 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati013.jpg]
requirements), the time or times at which Stock Appreciation Rights shall cease
to be or become exercisable following termination of Continuous Service or upon
other conditions, the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Shares will be
delivered or deemed to be delivered to Participants, whether or not a Stock
Appreciation Right shall be in tandem or in combination with any other Award,
and any other terms and conditions of any Stock Appreciation Right. (iii) Tandem
Stock Appreciation Rights. Any Tandem Stock Appreciation Right may be granted at
the same time as the related Option is granted or, for Options that are not
Incentive Stock Options, at any time thereafter before exercise or expiration of
such Option. Any Tandem Stock Appreciation Right related to an Option may be
exercised only when the related Option would be exercisable and the Fair Market
Value of the Shares subject to the related Option exceeds the exercise price at
which Shares can be acquired pursuant to the Option. In addition, if a Tandem
Stock Appreciation Right exists with respect to less than the full number of
Shares covered by a related Option, then an exercise or termination of such
Option shall not reduce the number of Shares to which the Tandem Stock
Appreciation Right applies until the number of Shares then exercisable under
such Option equals the number of Shares to which the Tandem Stock Appreciation
Right applies. Any Option related to a Tandem Stock Appreciation Right shall no
longer be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised, and any Tandem Stock Appreciation Right shall no longer be
exercisable to the extent the related Option has been exercised. (d) Restricted
Stock Awards. The Committee is authorized to grant Restricted Stock Awards to
any Eligible Person on the following terms and conditions: (i) Grant and
Restrictions. Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, or as otherwise provided in this Plan during the
Restriction Period. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a stockholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee). During the period that the Restricted
Stock Award is subject to a risk of forfeiture, subject to Section 9(b) below
and except as otherwise provided in the Award Agreement, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant or Beneficiary. (ii) Forfeiture. Except as
otherwise determined by the Committee, upon termination of a Participant’s
Continuous Service during the applicable Restriction Period, the Participant’s
Restricted Stock that is at that time subject to a risk of forfeiture that has
not lapsed or otherwise been satisfied shall be forfeited and reacquired by the
Company; provided, that, subject to the limitations set forth in Section
6(j)(ii) hereof, the Committee may provide, by resolution or other action or in
any Award Agreement, or may determine in any individual case, that forfeiture
conditions relating to Restricted Stock Awards shall be waived in whole or in
part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock. (iii) Certificates for Stock. Restricted Stock granted under
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock 11 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati014.jpg]
are registered in the name of the Participant, the Committee may require that
such certificates bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock, that the Company retain
physical possession of the certificates, and that the Participant deliver a
stock power to the Company, endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan, or may require that payment be delayed (with or without
interest at such rate, if any, as the Committee shall determine) and remain
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such cash dividend is payable, in each
case in a manner that does not violate the requirements of Section 409A of the
Code. Unless otherwise determined by the Committee, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Shares or other
property have been distributed. (e) Restricted Stock Unit Award. The Committee
is authorized to grant Restricted Stock Unit Awards to any Eligible Person on
the following terms and conditions: (i) Award and Restrictions. Satisfaction of
a Restricted Stock Unit Award shall occur upon expiration of the deferral period
specified for such Restricted Stock Unit Award by the Committee (or, if
permitted by the Committee, as elected by the Participant in a manner that does
not violate the requirements of Section 409A of the Code). In addition, a
Restricted Stock Unit Award shall be subject to such restrictions (which may
include a risk of forfeiture) as the Committee may impose, if any, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, as the Committee may determine. A Restricted Stock Unit Award may be
satisfied by delivery of Shares, cash equal to the Fair Market Value of the
specified number of Shares covered by the Restricted Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter. Prior to satisfaction of a Restricted Stock Unit Award, a Restricted
Stock Unit Award carries no voting or dividend or other rights associated with
Share ownership. Prior to satisfaction of a Restricted Stock Unit Award, except
as otherwise provided in an Award Agreement and as permitted under Section 409A
of the Code, a Restricted Stock Unit Award may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant or
any Beneficiary. (ii) Forfeiture. Except as otherwise determined by the
Committee, upon termination of a Participant’s Continuous Service during the
applicable deferral period or portion thereof to which forfeiture conditions
apply (as provided in the Award Agreement evidencing the Restricted Stock Unit
Award), the Participant’s Restricted Stock Unit Award that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited; provided, that, subject to the limitations set forth in
Section 6(j)(ii) hereof, the Committee may provide, by resolution or other
action or in any Award Agreement, or may determine in any individual case, that
forfeiture conditions relating to a Restricted Stock Unit Award shall be waived
in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of any Restricted Stock Unit Award. (iii) Dividend Equivalents.
Unless otherwise determined by the Committee at the date of grant, any Dividend
Equivalents that are granted with respect to any Restricted Stock Unit Award
shall be either (A) paid with respect to such Restricted Stock Unit Award at the
dividend payment date in cash or in Shares of unrestricted stock having a Fair
Market Value equal to the amount of such dividends, 12 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati015.jpg]
or (B) deferred (with or without interest as determined by the Committee in its
sole discretion) with respect to such Restricted Stock Unit Award and the amount
or value thereof may be automatically deemed reinvested in additional Restricted
Stock Units, other Awards or other investment vehicles, as the Committee shall
determine or permit the Participant to elect. The applicable Award Agreement
shall specify whether any Dividend Equivalents shall be paid at the dividend
payment date, deferred or deferred at the election of the Participant. If the
Participant may elect to defer the Dividend Equivalents, such election shall be
made within thirty (30) days after the grant date of the Restricted Stock Unit
Award, but in no event later than twelve (12) months before the first date on
which any portion of such Restricted Stock Unit Award vests (or at such other
times prescribed by the Committee as shall not result in a violation of Section
409A of the Code). (f) Bonus Stock and Awards in lieu of Obligations. The
Committee is authorized to grant Shares to any Eligible Persons as a bonus, or
to grant Shares or other Awards in lieu of obligations to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Eligible Persons subject to Section 16 of the
Exchange Act, the amount of such grants remains within the discretion of the
Committee to the extent necessary to ensure that acquisitions of Shares or other
Awards are exempt from liability under Section 16(b) of the Exchange Act. Shares
or Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee. (g) Dividend Equivalents. The Committee is
authorized to grant Dividend Equivalents to any Eligible Person entitling the
Eligible Person to receive cash, Shares, other Awards, or other property equal
in value to the dividends paid with respect to a specified number of Shares, or
other periodic payments. Dividend Equivalents may be awarded on a free-standing
basis or in connection with another Award. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or at some later
date, or whether such Dividend Equivalents shall be deemed to have been
reinvested in additional Shares, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify. Any such determination by the Committee shall be made at
the grant date of the applicable Award. Notwithstanding the foregoing, Dividend
Equivalents credited in connection with an Award that vests based on the
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Award with respect to which such Dividend
Equivalents have been credited. (h) Performance Awards. The Committee is
authorized to grant Performance Awards to any Eligible Person payable in cash,
Shares, or other Awards, on terms and conditions established by the Committee.
The performance criteria to be achieved during any Performance Period and the
length of the Performance Period shall be determined by the Committee upon the
grant of each Performance Award. Except as provided in Section 8 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee and may be based upon any criteria that the Committee, in its sole
discretion, shall determine should be used for that purpose. The amount of the
Award to be distributed shall be conclusively determined by the Committee.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Committee, on a deferred basis in a manner that does not violate the
requirements of Section 409A of the Code. (i) Other Stock-Based Awards. The
Committee is authorized, subject to limitations under applicable law, to grant
to any Eligible Person such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Shares, as deemed by the Committee to be consistent with the purposes of the
Plan. Other Stock-Based Awards may be granted to Participants either alone or in
addition to other Awards granted under the Plan, and such Other Stock-Based
Awards shall also be available as a form of payment in the settlement of other
Awards granted under the 13 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati016.jpg]
Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity provided that such
loans are not in violation of Section 13(k) of the Exchange Act or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine. (j)
Certain Vesting Requirements and Limitations on Waiver of Forfeiture
Restrictions. Except for certain limited situations (including death,
disability, retirement, a Change in Control referred to in Section 8, grants to
new hires to replace forfeited compensation, grants representing payment of
earned Performance Awards or other incentive compensation, Substitute Awards or
grants to Directors): (i) Restricted Stock Awards, Restricted Stock Unit Awards,
and Other Stock- Based Awards (A) that are not subject to performance-based
vesting requirements shall vest over a period of not less than one (1) year from
date of grant (but permitting pro-rata vesting over such time); and (B) that are
subject to performance-based vesting requirements shall vest over a period of
not less than one (1) year; and (ii) The Committee shall not waive the vesting
requirements set forth in the foregoing clause (i). The limitations set forth in
this Section 6(j) shall not apply with respect to up to ninety-five percent
(95%) of the maximum number of Shares available for delivery under the Plan
(subject to adjustment as provided in Section 9(c) hereof). 7. Certain
Provisions Applicable to Awards. (a) Stand-Alone, Additional, Tandem, and
Substitute Awards. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Related Entity, or any business entity to be acquired
by the Company or a Related Entity, or any other right of a Participant to
receive payment from the Company or any Related Entity. Such additional, tandem,
and substitute or exchange Awards may be granted at any time. If an Award is
granted in substitution or exchange for another Award or award, the Committee
shall require the surrender of such other Award or award in consideration for
the grant of the new Award. In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Related Entity, in which the value of Shares subject to the Award
is equivalent in value to the cash compensation (for example, Restricted Stock
or Restricted Stock Units), or in which the exercise price, grant price or
purchase price of the Award in the nature of a right that may be exercised is
equal to the Fair Market Value of the underlying Shares minus the value of the
cash compensation surrendered (for example, Options or Stock Appreciation Right
granted with an exercise price or grant price “discounted” by the amount of the
cash compensation surrendered), provided that any such determination to grant an
Award in lieu of cash compensation must be made in a manner intended to be
exempt from or comply with Section 409A of the Code. (b) Term of Awards. The
term of each Award shall be for such period as may be determined by the
Committee; provided, that in no event shall the term of any Option or Stock
Appreciation Right exceed a period of ten (10) years (or in the case of an
Incentive Stock Option such shorter term as may be required under Section 422 of
the Code); provided, however, that in the event that on the last day of the term
of an Option or a Stock Appreciation Right, other than an Incentive Stock
Option, (i) the exercise 14 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati017.jpg]
of the Option or Stock Appreciation Right is prohibited by applicable law, or
(ii) Shares may not be purchased, or sold by certain employees or directors of
the Company due to the “black-out period” of a Company policy or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the term of the Option or Stock Appreciation Right may be extended by
the Committee for a period of up to thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement, provided that such
extension of the term of the Option or Stock Appreciation Right would not cause
the Option or Stock Appreciation Right to violate the requirements of Section
409A of the Code. (c) Form and Timing of Payment under Awards; Deferrals.
Subject to the terms of the Plan and any applicable Award Agreement, payments to
be made by the Company or a Related Entity upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, including, without limitation, cash, Shares, other Awards or
other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis, provided that any determination to pay in
installments or on a deferred basis shall be made by the Committee at the date
of grant. Any installment or deferral provided for in the preceding sentence
shall, however, subject to the terms of the Plan, be subject to the Company’s
compliance with the provisions of the Sarbanes-Oxley Act of 2002, as amended,
the rules and regulations adopted by the Securities and Exchange Commission
thereunder, all applicable rules of the Listing Market and any other applicable
law, and in a manner intended to be exempt from or otherwise satisfy the
requirements of Section 409A of the Code. Subject to Sections 6(j) and 7(e)
hereof, the settlement of any Award may be accelerated, and cash paid in lieu of
Shares in connection with such settlement, in the sole discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control). Any such settlement shall be at a value determined by the
Committee in its sole discretion, which, without limitation, may in the case of
an Option or Stock Appreciation Right be limited to the amount if any by which
the Fair Market Value of a Share on the settlement date exceeds the exercise or
grant price. Installment or deferred payments may be required by the Committee
(subject to Section 7(e) hereof Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee. The acceleration of the
settlement of any Award, and the payment of any Award in installments or on a
deferred basis, all shall be done in a manner that is intended to be exempt from
or otherwise satisfy the requirements of Section 409A of the Code. The Committee
may, without limitation, make provision for the payment or crediting of a
reasonable interest rate on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Shares. (d) Exemptions from Section 16(b)
Liability. It is the intent of the Company that the grant of any Awards to or
other transaction by a Participant who is subject to Section 16 of the Exchange
Act shall be exempt from Section 16 of the Exchange Act pursuant to an
applicable exemption (except for transactions acknowledged in writing to be
non-exempt by such Participant). Accordingly, if any provision of this Plan or
any Award Agreement does not comply with the requirements of Rule 16b-3 then
applicable to any such transaction, such provision shall be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 so that such Participant shall avoid liability under Section 16(b) of
the Exchange Act. (e) Code Section 409A. (i) The Award Agreement for any Award
that the Committee reasonably determines to constitute a “nonqualified deferred
compensation plan” under Section 409A of the Code (a “Section 409A Plan”), and
the provisions of the Section 409A Plan applicable to that Award, shall be
construed in a manner consistent with the applicable requirements of Section
409A of the Code, and the Committee, in its sole discretion and without the
consent of any Participant, may amend any Award Agreement (and the provisions of
the Plan applicable thereto) if and to the extent that the Committee 15 PHX
332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati018.jpg]
determines that such amendment is necessary or appropriate to comply with the
requirements of Section 409A of the Code. (ii) If any Award constitutes a
Section 409A Plan, then the Award shall be subject to the following additional
requirements, if and to the extent required to comply with Section 409A of the
Code: (A) Payments under the Section 409A Plan may be made only upon (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
Company, or (z) the occurrence of an “unforeseeable emergency”; (B) The time or
schedule for any payment of the deferred compensation may not be accelerated,
except to the extent provided in applicable Treasury Regulations or other
applicable guidance issued by the Internal Revenue Service; (C) Any elections
with respect to the deferral of such compensation or the time and form of
distribution of such deferred compensation shall comply with the requirements of
Section 409A(a)(4) of the Code; and (D) In the case of any Participant who is
“specified employee”, a distribution on account of a “separation from service”
may not be made before the date which is six (6) months after the date of the
Participant’s “separation from service” (or, if earlier, the date of the
Participant’s death). For purposes of the foregoing, the terms in quotations
shall have the same meanings as those terms have for purposes of Section 409A of
the Code, and the limitations set forth herein shall be applied in such manner
(and only to the extent) as shall be necessary to comply with any requirements
of Section 409A of the Code that are applicable to the Award. (iii)
Notwithstanding the foregoing, or any provision of this Plan or any Award
Agreement, the Company does not make any representation to any Participant or
Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the requirements of, Section 409A of the Code, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code. 8. Change in
Control. (a) Effect of “Change in Control”. If and only to the extent provided
in any employment or other agreement between the Participant and the Company or
any Related Entity, or in any Award Agreement, or to the extent otherwise
determined by the Committee in its sole discretion and without any requirement
that each Participant be treated consistently, and except as otherwise provided
in Section 8(a)(iv) hereof, upon a Change in Control: 16 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati019.jpg]
(i) any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in Section
9(a) hereof; (ii) any restrictions, deferral of settlement, and forfeiture
conditions applicable to a Restricted Stock Award, Restricted Stock Unit Award
or an Other Stock-Based Award subject only to future service requirements
granted under the Plan shall lapse and such Awards shall be deemed fully vested
as of the time of the Change in Control, except to the extent of any waiver by
the Participant and subject to applicable restrictions set forth in Section 9(a)
hereof; (iii) with respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, consider such Awards to have been earned and payable based on
achievement of performance goals as of the date of the Change in Control and/or
the time elapsed in the Performance Period as of the Change in Control Date or
based upon target performance (either in full or pro-rata based on the portion
of the Performance Period completed as of the Change in Control), except to the
extent of any waiver by the Participant and subject to applicable restrictions
set forth in Section 9(a); and (iv) except as otherwise provided in any
employment or other agreement for services between the Participant and the
Company or any Subsidiary, and unless the Committee otherwise determines in a
specific instance, each outstanding Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Stock-Based Award shall not be
accelerated as described in Sections 8(a)(i), (ii) and (iii), if either (A) the
Company is the surviving entity in the Change in Control and the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Stock-Based Award continues to be outstanding after the Change in Control on
substantially the same terms and conditions as were applicable immediately prior
to the Change in Control or (B) the successor company or its parent company
assumes or substitutes for the applicable Award, as determined in accordance
with Section 9(c)(ii) hereof. (b) Definition of “Change in Control”. Unless
otherwise specified in any Award Agreement, a “Change in Control” shall mean the
occurrence of any of the following: (i) the acquisition by any Person of
Beneficial Ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 8(b), the
following acquisitions shall not constitute or result in a Change in Control:
(v) any acquisition directly from the Company; (w) any acquisition by the
Company; (x) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (iii)
below; (ii) during any period of two (2) consecutive years (not including any
period prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office 17 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati020.jpg]
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; (iii)
consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any one or
more Subsidiaries whose combined revenues for the prior fiscal year represented
more than fifty percent (50%) of the consolidated revenues of the Company and
its Subsidiaries for the prior fiscal year (the “Major Subsidiaries”), or (B) a
sale or other disposition of all or substantially all of the assets of the
Company or the Major Subsidiaries, or the acquisition of assets or equity of
another entity by the Company or any of its Subsidiaries (each of the events
referred to in clauses (A) and (B) sometimes hereinafter being referred to a
“Business Combination”), unless, following such Business Combination, (1) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Voting Securities, (excluding any outstanding voting securities of the
Continuing Entity that such Beneficial Owners hold immediately following the
consummation of the Business Combination as a result of their ownership, prior
to such consummation, of voting securities of any company or other entity
involved in or forming part of such Business Combination other than the
Company), (2) no Person (excluding any employee benefit plan (or related trust)
of the Company or any Continuing Entity or any entity controlled by the
Continuing Entity or any Person that as of the Effective Date owns Beneficial
Ownership of a Controlling Interest) beneficially owns, directly or indirectly,
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Continuing Entity except to the extent that such
ownership existed prior to the Business Combination and (3) at least a majority
of the members of the Board of Directors or other governing body of the
Continuing Entity were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or (iv) approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company. 9. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations. (b) Limits on Transferability;
Beneficiaries. No Award or other right or interest granted under the Plan shall
be pledged, hypothecated or otherwise encumbered or subject to any lien,
obligation or liability of such Participant to any party, or assigned or
transferred by such Participant 18 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati021.jpg]
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Awards and other rights (other than Incentive Stock Options and Stock
Appreciation Rights in tandem therewith) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon), are by gift or pursuant to a
domestic relations order, and are to a “Permitted Assignee” that is a
permissible transferee under the applicable rules of the Securities and Exchange
Commission for registration of securities on a Form S-8 registration statement.
For this purpose, a “Permitted Assignee” shall mean (i) the Participant’s
spouse, children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) a trust for the benefit
of one or more of the Participant or the persons referred to in clause (i),
(iii) a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clauses (i) and (ii) are the only
partners, members or stockholders, or (iv) a foundation in which any person or
entity designated in clauses (i), (ii) or (iii) above control the management of
assets. A Beneficiary, transferee, or other person claiming any rights under the
Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee. (c) Adjustments.
(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem appropriate and equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares subject to or deliverable in respect of outstanding
Awards, (C) the exercise price, grant price or purchase price relating to any
Award and/or make provision for payment of cash or other property in respect of
any outstanding Award, and (D) any other aspect of any Award that the Committee
determines to be appropriate in order to prevent the reduction or enlargement of
benefits under any Award. (ii) Adjustments in Case of Certain Transactions. In
the event of any merger, consolidation or other reorganization in which the
Company does not survive, or in the event of any Change in Control (and subject
to the provisions of Section 8 hereof relating to the vesting of Awards in the
event of any Change in Control), any outstanding Awards may be dealt with in
accordance with any of the following approaches, without the requirement of
obtaining any consent or agreement of a Participant as such, as determined by
the agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (A) the continuation of the
outstanding Awards by the Company, if the Company is a surviving entity, (B) the
assumption or substitution for, as those terms are defined below, the
outstanding Awards by the surviving entity or its parent or subsidiary, (C) full
exercisability or vesting and accelerated expiration of the outstanding Awards,
or (D) settlement of the value of the outstanding Awards in cash or cash
equivalents or other property followed by cancellation of such Awards (which
value, in the case of Options or Stock Appreciation Rights, shall be measured by
the amount, if any, by which the Fair Market Value of a Share exceeds the
exercise or grant price of the Option or Stock Appreciation Right as of the
effective date of the transaction). For the purposes of this Plan, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Stock-Based Award shall be considered assumed or
substituted for if following the applicable transaction the Award confers the 19
PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati022.jpg]
right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Stock-Based Award immediately prior to the applicable
transaction, on substantially the same vesting and other terms and conditions as
were applicable to the Award immediately prior to the applicable transaction,
the consideration (whether stock, cash or other securities or property) received
in the applicable transaction by holders of Shares for each Share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the applicable transaction is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Performance Award or Other
Stock-Based Award, for each Share subject thereto, will be solely common stock
of the successor company or its parent or subsidiary substantially equal in fair
market value to the per share consideration received by holders of Shares in the
applicable transaction. The determination of such substantial equality of value
of consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. The Committee shall give written
notice of any proposed transaction referred to in this Section 9(c)(ii) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction). A Participant may condition his or her
exercise of any Awards upon the consummation of the transaction. (iii) Other
Adjustments. The Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Awards subject to
satisfaction of performance goals, or performance goals and conditions relating
thereto) in recognition of unusual or nonrecurring events (including, without
limitation, acquisitions and dispositions of businesses and assets) affecting
the Company, any Related Entity or any business unit, or the financial
statements of the Company or any Related Entity, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any Related Entity or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant. (d) Award Agreements. Each Award Agreement shall either be (i) in
writing in a form approved by the Committee and executed by the Company by an
officer duly authorized to act on its behalf, or (ii) an electronic notice in a
form approved by the Committee and recorded by the Company (or its designee) in
an electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Committee may provide; in each case and if required by
the Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan. (e) Taxes. The Company and
any Related Entity are authorized to withhold from any Award granted, any
payment relating to an Award under the Plan, including from a distribution of
Shares, or any payroll or other payment to a Participant, amounts of withholding
and other taxes due or potentially payable in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company or any Related Entity and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This 20 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati023.jpg]
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee. The amount of withholding tax paid with respect to
an Award by the withholding of Shares otherwise deliverable pursuant to the
Award or by delivering Shares already owned shall not exceed the maximum
statutory withholding required with respect to that Award (or such other limit
as the Committee shall impose, including without limitation, any limit imposed
to avoid or limit any financial accounting expense relating to the Award). (f)
Changes to the Plan and Awards. The Board may amend, alter, suspend, discontinue
or terminate the Plan, or the Committee’s authority to grant Awards under the
Plan, without the consent of stockholders or Participants, except that any
amendment or alteration to the Plan shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3) or the rules of
the Listing Market, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to stockholders for approval; provided,
that, except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under the terms of any
previously granted and outstanding Award. The Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award Agreement relating thereto, except as
otherwise provided in the Plan; provided that, except as otherwise permitted by
the Plan or Award Agreement, without the consent of an affected Participant, no
such Committee or the Board action may materially and adversely affect the
rights of such Participant under terms of such Award. (g) Clawback of Benefits.
(i) The Company may (A) cause the cancellation of any Award, (B) require
reimbursement of any Award by a Participant or Beneficiary, and (C) effect any
other right of recoupment of equity or other compensation provided under this
Plan or otherwise in accordance with any Company policies that currently exist
or that may from time to time be adopted or modified in the future by the
Company and/or applicable law (each, a “Clawback Policy”). In addition, a
Participant may be required to repay to the Company certain previously paid
compensation, whether provided under this Plan or an Award Agreement or
otherwise, in accordance with any Clawback Policy. By accepting an Award, a
Participant is also agreeing to be bound by any existing or future Clawback
Policy adopted by the Company, or any amendments that may from time to time be
made to the Clawback Policy in the future by the Company in its discretion
(including without limitation any Clawback Policy adopted or amended to comply
with applicable laws or stock exchange requirements) and is further agreeing
that all of the Participant’s Award Agreements (and/or awards issued under the
Prior Plan) may be unilaterally amended by the Company, without the
Participant’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy.
(ii) If the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Related Entity or after termination
of such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement, then (A) any outstanding, vested or
unvested, earned or unearned portion of the Award may, at the Committee’s
discretion, be canceled and (B) the Committee, in its discretion, may require
the Participant or other person to whom any payment has been made or Shares or
other property have been transferred in connection with the Award to forfeit and
pay over to the Company, on demand, all or any portion of the gain (whether or
not taxable) realized upon the exercise of any Option or Stock Appreciation
Right and the value realized (whether or not taxable) on the vesting or payment
of any other Award during the time period specified in the Award Agreement or
otherwise specified by the Committee. 21 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati024.jpg]
(h) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a stockholder of the Company or
any Related Entity including, without limitation, any right to receive dividends
or distributions, any right to vote or act by written consent, any right to
attend meetings of stockholders or any right to receive any information
concerning the Company’s or any Related Entity’s business, financial condition,
results of operation or prospects, unless and until such time as the Participant
is duly issued Shares on the stock books or is otherwise reflected as a
stockholder on the books and records of the Company or any Related Entity in
accordance with the terms of an Award. None of the Company, its officers or its
directors shall have any fiduciary obligation to the Participant with respect to
any Awards unless and until the Participant is duly issued Shares pursuant to
the Award on the stock books of the Company or is otherwise reflected as a
stockholder on the books and records of the Company in accordance with the terms
of an Award. Neither the Company, nor any Related Entity, nor any of their
respective officers, directors, representatives or agents is granting any rights
under the Plan to the Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or the Award
Agreement. (i) Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Shares pursuant to an Award, nothing contained in the Plan
or any Award Agreement shall give any such Participant any rights that are
greater than those of a general creditor of the Company or Related Entity that
issues the Award; provided that the Committee may authorize the creation of
trusts and deposit therein cash, Shares, other Awards or other property, or make
other arrangements to meet the obligations of the Company or Related Entity
under the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law. (j) Nonexclusivity of the Plan. Neither
the adoption of the Plan by the Board nor its submission to the stockholders of
the Company for approval shall be construed as creating any limitations on the
power of the Board or a committee thereof to adopt such other incentive
arrangements as it may deem desirable. (k) Payments in the Event of Forfeitures;
Fractional Shares. Unless otherwise determined by the Committee, in the event of
a forfeiture of an Award with respect to which a Participant paid cash or other
consideration, the Participant shall be repaid the amount of such cash or other
consideration. No fractional Shares shall be issued or delivered pursuant to the
Plan or any Award. The Committee shall determine whether cash, other Awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated. (l) Governing Law. Except as otherwise provided in any
Award Agreement, the validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws, and applicable federal law. 22 PHX 332736409v4



--------------------------------------------------------------------------------



 
[a2018incentivecompensati025.jpg]
(m) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan. (n) Plan Effective Date and Stockholder Approval;
Termination of Plan. The Plan shall become effective on the Effective Date,
subject to subsequent approval, within twelve (12) months of its adoption by the
Board, by stockholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Section 422 of the
Code, Rule 16b-3 (if applicable), applicable requirements under the rules of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted, and other laws, regulations, and obligations of the Company
applicable to the Plan. Awards may be granted subject to stockholder approval,
but may not be exercised or otherwise settled in the event the stockholder
approval is not obtained. The Plan shall terminate at the earliest of (i) such
time as no Shares remain available for issuance under the Plan, (ii) termination
of this Plan by the Board, or (iii) the tenth (10th) anniversary of the
Stockholder Approval Date. Awards outstanding upon expiration of the Plan shall
remain in effect until they have been exercised or terminated, or have expired.
(o) Construction and Interpretation. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender. Headings of Articles and Sections hereof are inserted for convenience
and reference and constitute no part of the Plan. (p) Severability. If any
provision of the Plan or any Award Agreement shall be determined to be illegal
or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction. 23 PHX 332736409v4



--------------------------------------------------------------------------------



 